Title: From George Washington to Brigadier General James Clinton, 8 September 1776
From: Washington, George
To: Clinton, James



Sir
New York 8th Sept. 1776

I have this day wrote to the President of the Convention of New York requesting that an Aid of Six hundred Militia may be sent to you from the Counties of Ulster & Orange or any other that is more proper and convenient, for the purpose of assisting you either in the defence of the Highlands in Case they should be attacked or of constructing New Works and Fortifications, by

which they may be rendered more secure. However whether you receive this Reinforcement or not I must intreat you in the strongest Manner to exert yourself to the utmost of your Abilities in making those two posts at the Highlands as defensible as possible. Their great Importance must be obvious to every person. I am Sir yr.
